Title: To Thomas Jefferson from St. John de Crèvecoeur, 20 October 1788
From: De Crèvecoeur, St. John
To: Jefferson, Thomas



Sir
New York Octr. 20th. 1788

I am much obliged to you for your kind letter of Aug. 9th which along with that of Comte de Moustier contains the only political authentic information we have had these five months after a great variety of chances pro and con. The states general are then going to be convocated; pity the minister did not come forward with a good grace, instead of waiting until this order of convocation has been wrench’d out of his hands; it remains for us to know how the Delegates will be chosen; formerly the tiers Etat was only  represented by the Mayors of the towns, in whose appointment the inhabitants of the Country had no share; what an immense field that assembly will have to run over? If it is allowed to inspect all the national grievances which have hitherto opposed our national prosperity, how many jarring interests, how many local prejudices to smother and to reconcile; I wish they may be animated with the same spirit which presided over the late federal Convention. Methinks Genl: Washingtons letter shou’d be translated, and put into their hands, wherein he says “that, the Constitution proposed is the result of a spirit of amity, of mutual deference and concession.”
But the demon of war is spreading it from nation to nation; who knows but ‘ere long the echo of the guns which Paul Jones has fired on the black Sea, will be heard in the channel and even to the East Indies. If this conflagration is not smothered this Winter, it must unavoidably become general; and then farewell all hopes of improvements and reforms in our great monarchical chaos; and then there lurks close by the danger of a general Bankruptcy. This huge Idea convulses me when I cooly consider the loss of national glory, and the endless train of private desolation and distress which it must bring on thousands of Individuals.
After a long and melancholy interval, there are at last well grounded hopes, that the new Constitution will take place and bind every part of this Continent into a firm and solid political compact; I shall greatly rejoice to see this auspicious event; The murmurs of partial discontent, cloak’d under what is called here antifederalism, seems now greatly to abate; there remains but one wish, which is, that those country partys may not preponderate in the choice of federal Senators and Delegates; if a majority of federalists can be obtained in those two bodies, every thing will go smoothly on. Their first session, which is to begin in March, will put the finishing hand to the great organisation: but an amazing task when one considers the extent of all the departments. What a cool and exploring [sa]gacity will be wanted in the discussion and acceptation of those numberless amendments, which a few of the states insist upon in order to please every body, and yet to discriminate the useful from the needless &ca. In contemplating this great event I see with pleasure the happy and immediate consequences which will result to this country from this atchievement of reason, for hitherto no other weapon has been made use of; if the natural order of causes and effects is not interrupted by untoward circumstances, by those fatal accidents which are so apt to  start up, the transient evils which this country labors under, will gradually disappear to lead the people to gradual and substantial happiness. Experience will prevent and correct past errors; the inhabitants of this Country will awake from their delusive dreams of credit, of unlimitted trade, from those motley expedients which have been so often made use of by several of the states, in which dignity, national honor, justice and law have been perverted; the destructive jealousy, the fatal influence of local preposessions, will be partly extinguished; one great national prevailing sentiment will operate throughout the whole. Never was so great a change in the opinion of the best people, as has happened these five years, almost every body feels the necessity of coercive laws, Government, Union, Industry and labor. I hope the small differences entertained by some people about the mode of regeneration, will no longer be a barrier. Such will be the foundations of America’s future peace, opulence and power. The exports of this country have singularly increased within these two years, and the Imports have decreas’d in proportion. Manufactures of the most useful kind are establishing in Pensylvania, Connecticut and Massachusetts; in the South they begin to cultivate Cotton, and in the North, they are erecting engines to spin it. Nails, canvass, cordages, glass, Woolens, linnens are now making, as good of their kind as any in Europe: Bridges are building every where, new communications are opening, new settlements forming, the fisheries have been singularly prosperous this year: Even here a singular spirit of improvement is conspicuous, they are paving all their Streets in dos d’ane with elegant foot Paths on each side; towards the North river, immense docks are filling up, with the adjacen banks, over which, a beautiful Street 60 feet wide is already laid out, which begins at the battery, and is to extend two miles, a considerable part of which is already done and paved. 4,000 Pounds have been subscribed for embellishing and enlarging the City Hall, in order to accomodate the new federal corps with more decency, and Major l’Enfant has been appointed to preside over these works, which he has planned himself; this country once consolidated, will easily pay all its debts, by a wise system of commercial laws, encourage the industry of its inhabitants, and draw forth all this genius: The transapalachian country is filling apace, there lies the embryo of new connections a vast political field which I dare not explore.
I return you many thanks for the good account you are pleas’d  to give me of my two boys; may your Kind predictions be accomplish’d; I intend to have the eldest over next spring, and am in hopes the sea air, and the exercise of a horse will confirm his health. The precious good Countess has been very unwell; luckily the same phrase which informs me of her illness, tells me also that she was so well recovered as to have come to Paris; had our P. boats continued I shou’d have known every circumstance relating to a person, for whom I ever shall have the tenderest affection, and the most heartfelt gratitude. The Heavens also have contributed to desolate our Country. How can man resist the destructive impulse of so many evils, political, social, and natural? The only remedy as you say is to bring the people to such a state, as not to be ruined by the loss of a single crop. I hope your two daughters are in perfect health, and daily improving. If you have receiv’d the last letter which Mr. Maddison sent you by the way of Bordeaux (the brig sailed ten days ago) I hope you won’t neglect to persuade the Marquis to withdraw his name from that most impudent piece of Challatanerie invented by Mr. Quesnay who was obliged to run away from this place and Richmond on account of his debts.
With sentiments of the most unfeigned esteem and respect I am Sir Your most Obedient humble Servant,

St. Jno. De Crevecoeur


P.S. Mille compliments s’il vous plait à M. Short. Je n’ai point reçû de lettres pour lui dernièrement. I Just now have received the different Pamphlets you have been pleased to send me for which receive my most hearty thanks. I have distributed the remainder to Messrs. duPont and de Warville.

